Exhibit 10.3

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (as the same may be hereafter amended,
modified, supplemented, renewed or restated from time to time, this “Agreement”)
is made and entered into as of this 10th day of February, 2016 (the “Effective
Date”), by and between 20 COMMERCE LLC, a Delaware limited liability company
(“Seller”), and ALNYLAM PHARMACEUTICALS, INC., a Delaware corporation
(“Purchaser”).

1. PURCHASE AND SALE OF PROPERTY.

On the terms and conditions stated in this Agreement, Seller hereby agrees to
sell to Purchaser and Purchaser hereby agrees to purchase from Seller all of the
following described property (collectively, the “Property”):

1.1 Land. Seller’s fee simple interest in and to all of that certain tract of
land situated in Norton, Bristol County, Massachusetts, as more particularly
described on Exhibit 1.1 attached hereto and incorporated herein by reference,
together with all of Seller’s right, title and interest in and to the rights,
privileges and easements appurtenant to such land (collectively, the “Land”).

1.2 Permits. All of Seller’s right, title and interest in and to any
transferable licenses, permits, registrations, use agreements, orders,
entitlements, privileges, guaranties and warranties, and governmental and all
other approvals, including, without limitation, that certain Tax Increment
Financing Agreement by and between the Town of Norton, Seller and Purchaser
dated November 19, 2015, relating to any or all of the Land and the Project
(collectively, the “Permits”).

2. PURCHASE PRICE AND DEPOSIT; OTHER PURCHASER PAYMENTS.

2.1 Payment. The aggregate purchase price (the “Purchase Price”) for the
Property shall be Seven Million One Hundred Thousand and No/100 Dollars
($7,100,000.00). The Purchase Price shall be payable by wire transfer of
immediately available federal funds at the Closing.

2.2 Deposit.

2.2.1 Within one (1) business day following execution of this Agreement,
Purchaser shall deposit Three Hundred Fifty-Five Thousand and No/100 Dollars
($355,000.00) (together with any and all interest that may accrue thereon, the
“Initial Deposit”) by wire transfer of immediately available federal funds, with
Fidelity National Title Insurance Company (the “Escrow Agent” or “Title
Company”) to assure Purchaser’s performance hereunder.

Pursuant to Section 6.2, the Initial Deposit shall be fully refundable to
Purchaser by written notice to Seller any time on or before the Due Diligence
Deadline.

2.2.2 Prior to the expiration of the Due Diligence Deadline (as hereinafter
defined), Purchaser shall deposit an additional Three Hundred Fifty-Five
Thousand and

 

14.1-1



--------------------------------------------------------------------------------

No/100 Dollars ($355,000.00) (together with any and all interest that may accrue
thereon, the “Additional Deposit” and, together with the Initial Deposit, the
“Deposit”), by wire transfer of immediately available federal funds, with the
Escrow Agent. Purchaser’s failure timely to deposit any amount required pursuant
to this Section 2.2 (time being of the essence) shall be deemed a default under
this Agreement entitling Seller immediately and without notice to terminate this
Agreement. Notwithstanding the foregoing, it is expressly understood and agreed
that, in the event Purchaser terminates this Agreement before the Due Diligence
Deadline, the Deposit shall be immediately refunded to Purchaser.

2.2.3 Escrow Agent shall place the Deposit in an interest-bearing escrow account
at a federally-insured commercial bank reasonably acceptable to both Seller and
Purchaser. The Escrow Agent shall hold the Deposit in accordance with this
Agreement. At Closing, the Escrow Agent shall deliver the Deposit to Seller and
credit the Deposit against the Purchase Price in accordance with this Agreement.

2.2.4 Notwithstanding anything contained in this Agreement to the contrary,
following the Due Diligence Deadline, the entire Deposit shall be conclusively
deemed to have been earned by Seller and to be non-refundable to Purchaser in
whole or in part under any circumstances (including, without limitation, any
prior or subsequent breach or default by Seller hereunder and any termination of
this Agreement by Seller or Purchaser for any reason), except to the extent
specifically provided in Section 10.1 of this Agreement. Notwithstanding that
the Deposit shall belong to Seller from and after the Due Diligence Deadline,
Seller hereby authorizes and directs Escrow Agent to continue to hold the
Deposit in escrow for Seller’s account until the earlier to occur of (i) the
Closing, or (ii) a default by Purchaser hereunder, whereupon Escrow Agent shall
immediately release the entire Deposit from escrow and deliver the same to
Seller.

2.3 Site Work Costs. The parties acknowledge that, prior to Closing, Seller
shall incur certain site work costs and other beneficial costs with respect to
the Land, as set forth on Exhibit 2.3 attached hereto (the “Site Work Costs”).
At Closing, Purchaser shall reimburse Seller for all such Site Work Costs
incurred by Seller as of the Closing Date.

2.4 Contractor Termination Fee. The parties acknowledge that Seller currently
has a contract with Polar Design Build, Inc. for construction services on the
Land. At Closing, Seller shall terminate such contract and Purchaser shall pay
Nine Hundred Thousand and No/100 Dollars ($900,000.00) (the “Contractor
Termination Fee”) to Seller to reimburse Seller for the cost of such
termination.

3. TITLE AND SURVEY.

3.1 State of Title to be Conveyed. Title to the Property shall be conveyed to
Purchaser at Closing in fee simple by Quitclaim Deed (the “Deed”), free and
clear of any and all liens, mortgages, deeds of trust, security interests and
other encumbrances, except for: (i) the standard printed exclusions and
exceptions from coverage contained in the ALTA form of owner’s title policy
issued by the Title Company to Purchaser at Closing and those items identified
on Schedule B-II of the Policy of Title Insurance No. 27306-15-0132TN-FN (the

 

14.1-2



--------------------------------------------------------------------------------

“Existing Title Policy”), a copy of which Existing Title Policy is attached to
Exhibit 3.1 attached hereto (except for any mortgages and mortgage related
documents noted in the Existing Title Policy, which Seller agrees to pay off
with the sale proceeds at Closing); (ii) the lien of real estate taxes, water,
sewer, vault and other public charges or assessments levied or assessed against
the Property, including any so-called payments in lieu of taxes, in each case
which are a lien but not yet due and payable; (iii) any state of facts shown on
the Survey (as hereinafter defined); (iv) the Amended and Restated First
Amendment to Sewer Use Agreement dated September 28, 2015 and recorded with the
Bristol County North Registry of Deeds (the “Registry”) in Book 22581, Page 254;
and (v) Declaration Regarding Cost Sharing dated October 13, 2015 and recorded
with the Registry in Book 22581, Page 290. The items referred to in clauses
(i) through (v) above are hereinafter referred to, collectively, as the
“Permitted Exceptions.”

3.2 Title Policy and Survey. Purchaser hereby acknowledges receipt of: (i) a
copy of the Existing Title Policy, identifying no exceptions to title other than
the Permitted Exceptions; and (ii) a survey of the Land and the Improvements
titled “ALTA/ACSM Land Title Update Survey Plan of Land in Norton, MA,” by
Halnon Land Surveying, Inc., dated June 6, 2015, revised August 28, 2015 (the
“Survey”), identifying no exceptions to title other than the Permitted
Exceptions. Without limiting the foregoing, but subject to Section 3.4, Seller
shall have no liability to Purchaser on account of any claims or defects or
title or survey objections affecting the Property which are not shown on the
Existing Title Policy, but existed as of the date thereof, it being understood
and agreed that Purchaser’s sole remedy shall be to proceed against the Title
Company with respect to such matters.

3.3 Title Objections. During the Due Diligence Period, Purchaser may review the
Existing Title Policy as part of its investigations hereunder and will have the
right to obtain a new title commitment from the Title Company (the “Title
Commitment”) and to negotiate with the Title Company in order to cause the Title
Company to modify the Title Commitment to reflect only those exceptions to title
that are acceptable to Purchaser. If Purchaser does not terminate this Agreement
pursuant to Section 6.2, then the exceptions to title disclosed in the Title
Commitment as of the expiration of the Due Diligence Period, including any
survey matters, will be deemed to be Permitted Exceptions. Seller will have no
obligation to cure or remove any exceptions shown on the Existing Title Policy
or the Title Commitment other than any delinquent taxes or assessments and any
monetary liens or any other encumbrances created by, through or under Seller.

3.4 Gap Exceptions. In the event any matter which adversely affects title or
Seller’s ability to comply with the terms of this Agreement with respect to
title first arises and/or is placed of record after the Due Diligence Deadline
(a “Gap Exception”) and such exception is not a Permitted Exception, Purchaser
shall notify Seller in writing (“Gap Exception Notice”) of Purchaser’s objection
to such Gap Exception on or before the earlier of (i) the third (3rd) Business
Day following the date Purchaser first learns of such Gap Exception, and
(ii) the Closing Date. If for any reason Purchaser fails to deliver a timely Gap
Exception Notice, any Gap Exception that could have been the subject of a proper
Gap Exception Notice shall for all purposes constitute a Permitted Exception for
purposes of this Agreement. Seller shall have the right, but not the obligation,
to attempt to cure any Gap Exceptions, and Seller shall notify Purchaser in
writing within seven (7) Business Days of Seller’s receipt of the Gap Exception

 

14.1-3



--------------------------------------------------------------------------------

Notice as to which, if any, of the Gap Exceptions Seller has elected to attempt
to cure and, to the extent Seller elects to cure any such Gap Exceptions, Seller
shall use commercially reasonable efforts to cure such Gap Exceptions. If Seller
fails to timely deliver notice to Purchaser that Seller has elected to attempt
to cure a Gap Exception, Seller shall be conclusively deemed to have elected not
to cure such Gap Exception. If Seller elects to or is required to attempt to
cure or remove any such Gap Exceptions, Purchaser’s and Seller’s respective
rights and obligations, and any corresponding extensions of the Closing Date,
shall be governed by the provisions of Section 3.3 and Section 8.3. If at any
time Purchaser elects to accept title to the Property subject to such Gap
Exceptions, such Gap Exceptions shall be conclusively deemed to constitute
“Permitted Exceptions” for purposes of this Agreement. Notwithstanding anything
contained in this Agreement to the contrary, nothing shall be deemed to impair
or limit Seller’s right to challenge whether any purported Gap Exception
constitutes a proper Gap Exception for purposes of this Agreement.

4. PROPERTY INFORMATION.

4.1 Property Information. Purchaser hereby acknowledges and agrees that Seller
has delivered, or otherwise made available, as appropriate, to Purchaser, for
Purchaser’s review, copies of the Existing Title Policy, the Survey and the
other documents and/or materials specifically listed on Exhibit 4.1 attached
hereto (collectively, the “Property Information”). Seller makes no
representation or warranty whatsoever as to the completeness, truth or accuracy
of the Property Information provided to Purchaser, except as otherwise expressly
provided in this Agreement. In the event of the expiration or termination of
this Agreement for any reason whatsoever, Purchaser shall, within ten (10) days
of Seller’s request, deliver to Seller at no cost or expense to Seller other
than Purchaser’s actual out-of-pocket third-party expenses incurred by Purchaser
in connection with Purchaser’s investigation of the Property, any and all due
diligence materials and other information or documentation obtained by, or made
available to Purchaser, on its own or from or at the request of Seller in
connection with its investigation of the Property (to the extent the providers
of such materials, information and documentation allow Purchaser to provide
Seller with the same and to the extent Seller advises Purchaser of Seller’s
desire to obtain), and Purchaser’s obligation in such regard shall survive any
such expiration or termination. Notwithstanding the foregoing, it is expressly
understood and agreed that Seller shall not be required to pay Purchaser’s
actual out-of-pocket third-party expenses for materials, information and
documentation that Seller advises Purchaser it does not require Purchaser to
provide. Seller shall, at Purchaser’s request and at Purchaser’s sole cost and
expense, use commercially reasonable efforts to obtain a reliance letter
addressed to Purchaser from the preparer of any report listed on Exhibit 4.1.

5. CONDITION OF THE PROPERTY.

5.1 Condition of the Property. Subject to those certain Seller’s representations
and warranties expressly set forth in this Agreement, the Property shall be sold
and conveyed strictly on an “as is,” “where is” and “with all defects” basis,
without representation, warranty or covenant, express, implied or statutory, of
any kind whatsoever by Seller. Without limiting the generality of the foregoing,
Purchaser acknowledges that neither Seller nor any other person or party on
behalf of Seller has made any representations, warranties or covenants as to the
compliance of the Property with any Applicable Law, including, without
limitation,

 

14.1-4



--------------------------------------------------------------------------------

Environmental Laws (as hereinafter defined) and those pertaining to
construction, building and health codes, land use (or permits issued in
connection therewith), zoning, Hazardous Substances (as hereinafter defined) or
other environmental matters. Purchaser shall confirm the aforesaid
acknowledgments in writing as of the Closing Date by executing and delivering
that certain Acknowledgment and Agreement attached hereto as Exhibit 5.1 and
incorporated herein by reference (the “Purchaser’s Acknowledgment and
Agreement”). The provisions of this paragraph shall survive the Closing (as
hereinafter defined) and the delivery of the Deed or any expiration or
termination of this Agreement.

5.2 Applicable Law. For purposes of this Agreement: (i) the term “Applicable
Law” shall mean with respect to any matter referred to herein, all present and
future laws applicable with respect thereto, including, without limitation, all
applicable constitutional provisions, statutes, ordinances, codes, by-laws,
regulations, rulings, decisions, rules, orders, determinations and requirements
of any Federal, state, county, local or other legislative, executive, judicial
or other governmental body or authority; (ii) the term “Environmental Laws”
shall mean all federal, state and local Applicable Laws relating to pollution or
protection of the environment or occupational safety and health, including but
not limited to the Comprehensive Environmental Response, Compensation and
Liability Act (“CERCLA”), 42 U.S.C. 9601 et seq., the Resource Conservation and
Recovery Act, 42 U.S.C. 6901 et seq., the Federal Water Pollution Control Act,
33 U.S.C. 1251 et seq., the Clean Air Act, 42 U.S.C. 7401 et seq. and the Toxic
Substances Control Act (“TSCA”), 15 U.S.C. 2601 et seq., and all analogous state
Applicable Laws; and (iii) the term “Hazardous Substances” shall mean each and
every element, compound, chemical mixture, contaminant, pollutant material,
waste or other substance which is defined, determined or identified as
hazardous, flammable, harmful, corrosive or toxic under any Environmental Law or
the release of which is prohibited or restricted under any Environmental Law.
Without limiting the generality of the foregoing, the term “Hazardous
Substances” shall mean and include: “hazardous substances”, “pollutants” and
“contaminants” as defined in CERCLA and the Superfund Amendment and
Reauthorization Act (“SARA”), each as amended, and regulations promulgated
thereunder; and “hazardous materials” as defined in the Hazardous Materials
Transportation Act, each as amended, and regulations promulgated thereunder;
“chemical substance or mixture” as defined in TSCA, as amended, and regulations
promulgated thereunder; or any similar definitions found in any other
Environmental Laws.

6. PURCHASER’S DUE DILIGENCE.

6.1 Purchaser’s Due Diligence. During the period (the “Due Diligence Period”)
commencing on the Effective Date and ending at 5:00 p.m. local Boston,
Massachusetts time on the date that is thirty (30) days following the Effective
Date (the “Due Diligence Deadline”), Purchaser shall have the right to review
Seller’s title to the Property, as well as the right and non-exclusive license
to enter the Property after prior notice for the purpose of conducting such
investigations, inspections, audits, analyses, surveys, tests, examinations,
studies, and appraisals of the Property as Purchaser has deemed necessary or
desirable, at Purchaser’s sole cost and expense, to determine whether the
Property is suitable for Purchaser’s purposes. Seller shall coordinate such
inspections, as necessary, and shall have the right to be present at all
inspections.

6.1.1 Access. Purchaser shall use due diligence to minimize interference with
Seller’s operations at the Property. Notwithstanding anything in this Agreement
to the

 

14.1-5



--------------------------------------------------------------------------------

contrary, Purchaser shall not alter or disturb the Property in any manner and
Purchaser shall not permit any mechanics’ liens to be filed against all or any
part of the Property. Prior to Purchaser or any contractor, consultant or other
party acting by or on behalf of Purchaser entering the Property in the exercise
of the access rights provided hereunder, Purchaser shall deliver to Seller, from
a reputable company or companies acceptable to Seller, certificates evidencing
(i) a policy or policies of commercial general liability insurance with respect
to the Property and the operations of Purchaser and such parties on or about the
Property, including but not limited to owned and non-owned automobile (vehicle)
liability, personal injury, blanket contractual, broad form property damage and
product/completed operations liability coverage for not less than Two Million
and No/100 Dollars ($2,000,000.00) combined single limit bodily injury, death
and property damage liability per occurrence, or the current limit of liability
carried, whichever is greater, and (ii) workers compensation insurance in an
amount required by law, together with employers liability, with a waiver of
subrogation endorsement by the insurance carrier as respects Seller and such
other parties designated by Seller, and naming Seller and such other parties
designated by Seller as additional insureds. To the extent the coverages
evidenced by such certificates are based on claims made, the coverages evidenced
by such certificates shall remain in effect for no less than six (6) months
after the exercise by Purchaser or such other parties of any access rights
provided hereunder.

6.1.2 Indemnity. Purchaser hereby agrees to indemnify, defend, and hold harmless
Seller and its respective partners, members, affiliates, property managers, and
their respective officers, directors, agents, employees and representatives
(collectively, the “Indemnified Parties”) from and against any and all liens,
claims, or damages of any kind or nature, including any demands, actions or
causes of action, assessments, losses, costs, expenses, liabilities, interest
and penalties, and reasonable attorneys’ fees suffered, incurred, or sustained
by any of the Indemnified Parties caused by the entry on the Property by
Purchaser, its agents or representatives or any other due diligence activities
pursuant to this Agreement (“Claims”), except to the extent such Claims are
caused by the negligence or willful misconduct of any of the Indemnified
Parties.. Purchaser will promptly restore the Property substantially to its
condition before any damages that may have been caused by Purchaser or its
agents or representatives in the conduct of the review. Notwithstanding anything
set forth herein to the contrary, the indemnification and restoration
obligations of Purchaser in this Section shall survive Closing or the earlier
termination, for any reason, of this Agreement.

6.2 Option to Terminate. Purchaser shall have the right, for any reason or no
reason, in its sole discretion, at or prior to the Due Diligence Deadline, to
terminate Purchaser’s obligations hereunder, said right to be exercised by
providing Seller with written notice (the “Due Diligence Termination Notice”) of
Purchaser’s election not to proceed with the consummation of the transaction
contemplated by this Agreement. Upon receipt by Seller of a proper Due Diligence
Termination Notice as aforesaid, the respective obligations contained herein of
Seller and Purchaser to sell and purchase (as applicable) the Property shall
forthwith terminate and be of no further force and effect, and, except as
otherwise provided herein, Seller and Purchaser shall be released and discharged
from all further obligation and liability under this Agreement, except that
Seller shall cause the Deposit to be promptly returned to Purchaser and except
for any covenants and agreements of the parties which by the specific terms of
this

 

14.1-6



--------------------------------------------------------------------------------

Agreement are stated to survive any expiration or termination of this Agreement.
In the event that a proper Due Diligence Termination Notice is not given to
Seller at or prior to the Due Diligence Deadline, then for all purposes of this
Agreement, the condition of the Property and title thereto as of the Due
Diligence Deadline shall conclusively be deemed acceptable to Purchaser.
Purchaser confirms and agrees that, from and after the Due Diligence Deadline,
Purchaser shall have no right to terminate this Agreement for any cause or
reason whatsoever, except as set forth in Section 10.1 hereof.

7. REPRESENTATIONS AND WARRANTIES.

7.1 Seller’s Representations and Warranties. Seller represents to Purchaser as
of the Effective Date as follows:

7.1.1 Organization. Seller is duly formed, validly existing and in good standing
under the laws of the State of Delaware.

7.1.2 Authority/Consent. Seller is the owner of the fee simple interest in the
Property and possesses all requisite power and authority, and has taken or will
by Closing have taken all actions required by its organizational documents and
applicable law to execute and deliver this Agreement and to consummate the
transactions contemplated by this Agreement.

7.1.3 Foreign Person. Seller is not a “foreign person,” “foreign trust” or
“foreign corporation” within the meaning of the United States Foreign Investment
in Real Property Tax Act of 1980 and the Internal Revenue Code of 1986, as
subsequently amended.

7.1.4 No Violation of Agreements, Orders, Etc. The execution and delivery of
this Agreement by Seller and the consummation by Seller of the transactions
contemplated hereby will not (i) violate any judgment, order, injunction or
decree to which Seller or the Property is subject, or (ii) conflict with, result
in a breach of, or constitute a default under the organizational documents of
Seller or any lease, mortgage, loan agreement, covenant, or other agreement or
instrument to which Seller is a party or by which Seller or the Property may be
bound.

7.1.5 No Possessory Rights. Except for any parties in possession pursuant to,
and any rights of possession granted under the Permitted Exceptions, there are
no parties in possession of any part of the Property, and there are no other
rights of possession concerning the Property which have been granted to any
third party or parties.

7.1.6 No Third-Party Interests. As of the date of this Agreement, Seller has not
granted to any party any option, contract or other agreement with respect to a
purchase or sale of the Property or any portion thereof or any interest therein.

7.1.7 Violation of Applicable Law. Seller has not received any written notice of
any violation or noncompliance issued pursuant to any Applicable Law, including,
but not limited to Environmental Laws, with respect to the Property or any use
or condition thereof, and to Seller’s actual knowledge, no such violation
exists.

 

14.1-7



--------------------------------------------------------------------------------

7.1.8 Litigation. There is no litigation, action, suit, hearing or
administrative proceeding pending or, to Seller’s actual knowledge, threatened
in writing against the Seller or the Property.

7.1.9 Condemnation. There are no presently pending condemnation actions against
the Property or any part thereof, and the Seller has no actual knowledge of any
written notice of any condemnation actions being contemplated.

7.l.10 Bankruptcy. No bankruptcy, insolvency, reorganization or similar action
or proceeding, whether voluntary or involuntary, is pending, or, to Seller’s
knowledge, has been threatened in writing, against Seller. Seller is not
insolvent.

7.1.11 OFAC. Neither Seller, nor to Seller’s actual knowledge, any of Seller’s
employees, officers or directors, is a person or entity with whom U.S. persons
or entities are restricted from doing business under regulations of the Office
of Foreign Asset Control of the Department of the Treasury (“OFAC”), (including
those named on OFAC’s Specially Designated and Blocked Persons List) or under
any similar statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism) or other similar governmental
action.

7.2 Purchaser’s Representations and Warranties. Purchaser represents to Seller
as of the Effective Date as follows:

7.2.1 Organization. Purchaser is duly formed, validly existing and in good
standing under the laws of the State of Delaware.

7.2.2 Authority/Consent. Purchaser possesses all requisite power and authority,
has taken all actions required by its organizational documents and applicable
law, and has obtained all necessary consents, to execute and deliver this
Agreement and to consummate the transactions contemplated in this Agreement.

7.2.3 OFAC. Neither Purchaser, nor to Purchaser’s actual knowledge, any of
Purchaser’s employees, officers or directors, is a person or entity with whom
U.S. persons or entities are restricted from doing business under regulations of
OFAC, (including those named on OFAC’s Specially Designated and Blocked Persons
List) or under any similar statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism) or other similar
governmental action.

7.3 Knowledge of Seller. References in this Agreement to the “knowledge” and/or
“actual knowledge” of Seller, or any words of similar import, shall refer only
to the current actual (as opposed to implied or constructive) knowledge of
Jeffrey O’Neill, and shall not be construed, by imputation or otherwise, to
refer to the knowledge of Seller or any parent, subsidiary or affiliate of
Seller or to any other officer, agent, manager, representative or employee of
Seller or to impose upon Jeffrey O’Neill any duty to investigate the matter to
which such actual knowledge, or the absence thereof, pertains. Notwithstanding
anything to the contrary contained in this Agreement, Jeffrey O’Neill shall not
have any personal liability hereunder.

 

14.1-8



--------------------------------------------------------------------------------

8. CONDITIONS PRECEDENT TO CLOSING.

8.1 Conditions Precedent to Purchaser’s Obligation to Close. Purchaser’s
obligation to purchase the Property is subject to satisfaction, on or before the
Closing Date (as such date may be extended as expressly provided herein), of the
following conditions, any of which may be waived in writing by Purchaser in
Purchaser’s sole and absolute discretion:

8.1.1 Covenants. Seller shall have performed and observed, in all material
respects, all covenants of Seller under this Agreement.

8.1.2 Delivery of Closing Documents. Seller shall have delivered each of the
Closing Documents (as hereinafter defined) required to be delivered under
Section 9.2.1 of this Agreement.

8.1.3 Representations and Warranties. All representations and warranties of
Seller set forth in this Agreement shall be true and correct in all material
respects as if made on the Closing Date.

8.1.4 Title. A final examination of the title to the Land by the Title Company
shall disclose no title exceptions except for the Permitted Exceptions and other
matters approved or deemed approved by Purchaser in accordance with this
Agreement.

8.2 Conditions Precedent to Seller’s Obligation to Close. Seller’s obligation to
sell the Property is subject to satisfaction, on or before the Closing Date (as
such date may be extended as expressly provided herein), of the following
conditions, any of which may be waived in writing by Seller in Seller’s sole and
absolute discretion:

8.2.1 Covenants. Purchaser shall have performed and observed, in all material
respects, all covenants of Purchaser under this Agreement.

8.2.2 Representations and Warranties. All representations and warranties of
Purchaser set forth in this Agreement shall be true and correct in all material
respects as if made on the Closing Date.

8.2.3 Delivery of Closing Documents. Purchaser shall have delivered each of the
Closing Documents required to be delivered under Section 9.3.1 of this
Agreement.

8.2.4 Delivery of the Development Agreement. Purchaser shall have executed and
delivered development management contract with Condyne Construct, Inc. in the
form attached hereto as Exhibit 8.2.4 (the “Development Agreement”).

8.3 Failure of a Condition.

8.3.1 If any condition precedent to Purchaser’s obligation to close the
transactions contemplated by this Agreement, as set forth in Section 8.1 of this

 

14.1-9



--------------------------------------------------------------------------------

Agreement, has not been satisfied on or before the Closing Date, then Purchaser
shall give written notice to Seller of the condition or conditions that
Purchaser asserts are not satisfied. If the conditions specified in such notice
are not satisfied within ten (10) Business Days after receipt of such notice
(with the Closing Date automatically being extended to accommodate such ten
(10) Business Day period, then Purchaser may terminate this Agreement by written
notice to Seller and Escrow Agent, whereupon neither party shall have any
further rights or obligations hereunder (other than any obligations of either
party that expressly survive termination) and the Deposit shall be returned to
Purchaser. Notwithstanding anything contained herein to the contrary, if any of
the conditions precedent to Purchaser’s obligation to close, as set forth in
Section 8.1 of this Agreement, cannot reasonably be satisfied within the ten
(10) Business Day period specified above, but the same are reasonably
susceptible of being cured and Seller is diligently proceeding to cure the same,
Seller shall have the right to extend such period in which to satisfy the
unsatisfied condition for a period of up to thirty (30) additional days, by
giving written notice thereof to the Purchaser and Escrow Agent within the
initial ten (10) Business Day period referenced above. Purchaser shall have the
right to waive the unsatisfied condition or conditions by written notice to
Seller and Escrow Agent given within five (5) Business Days after expiration of
the applicable satisfaction period without satisfaction having occurred, in
which event the Closing Date shall be the date that is five (5) Business Days
after Seller’s receipt of Purchaser’s waiver notice. If the Closing Date is
extended pursuant to this paragraph, then the Closing Date shall be the date
that is the earlier to occur of five (5) Business Days after (a) the date that
the unsatisfied condition has been satisfied, or (b) Seller’s receipt of
Purchaser’s waiver notice. It is understood and agreed that the failure of any
condition set forth in Section 8.1 hereof that is not reasonably susceptible of
being cured within the time allotted shall not constitute a default, breach of a
covenant, or other failure to perform by Seller hereunder unless such failed
condition was caused by Seller’s willful and intentional actions or omissions in
violation of its covenants set forth in this Agreement.

8.3.2 If any condition precedent to Seller’s obligation to close the
transactions contemplated by this Agreement, as set forth in Section 8.2 of this
Agreement, has not been satisfied on or before the Closing Date, then Seller
shall give written notice to Purchaser of the condition or conditions that
Seller asserts are not satisfied. If the conditions specified in such notice are
not satisfied within ten (10) Business Days after receipt of such notice (with
the Closing Date automatically being extended to accommodate such ten
(10) Business Day period), then Seller may terminate this Agreement by written
notice to Purchaser and Escrow Agent, whereupon neither party shall have any
further rights or obligations hereunder (other than any obligations of either
party that expressly survive termination) and the Deposit shall be returned to
Purchaser (unless the applicable conditions are not satisfied due to a default
by Purchaser under this Agreement, in which case the Deposit shall be paid to
Seller). Seller shall have the right to waive the unsatisfied condition or
conditions by written notice to Purchaser and Escrow Agent given within five
(5) Business Days after expiration of the applicable satisfaction period without
satisfaction having occurred, in which event the Closing Date shall be the date
that is five (5) Business Days after Purchaser’s receipt of Seller’s waiver
notice. If the Closing Date is extended pursuant to this paragraph, then the
Closing Date shall be the date that is the earlier to occur of five (5) Business
Days after (a) the date that

 

14.1-10



--------------------------------------------------------------------------------

the unsatisfied condition has been satisfied, or (b) Purchaser’s receipt of
Seller’s waiver notice. Notwithstanding the foregoing or anything set forth
herein to the contrary, in no event shall the Closing Date be extended with
respect to Purchaser’s failure to fund into escrow the balance of the Purchase
Price due at Closing as required under this Agreement, unless expressly agreed
by Seller in writing in Seller’s sole and absolute discretion; it being
expressly understood and agreed that the failure of Purchaser to fund into
escrow the balance of the Purchase Price due at Closing shall constitute a
default under this Agreement.

8.3.3 If the transaction contemplated by this Agreement closes, the parties
shall be deemed to have waived any and all unmet or unsatisfied conditions,
other than any unmet or unsatisfied conditions arising out of a breach by either
party of any of its representations and warranties hereunder of which the other
party has no knowledge as of Closing.

9. CLOSING.

9.1 Closing Date. The consummation of the transaction contemplated hereby (the
“Closing”) will take place via an escrow closing conducted by the Title Company,
on the date that is ten (10) Business Days following the Due Diligence Deadline,
or such earlier date as Seller and Purchaser may mutually agree upon in writing
(the “Closing Date”), TIME BEING OF THE ESSENCE, subject to the provisions of
Section 8.3.

9.2 Seller’s Obligations at the Closing. At the Closing, Seller will do, or
cause to be done, the following:

9.2.1 Closing Documents. Seller shall deliver originals of the following
documents (collectively, the “Seller Closing Documents”):

9.2.1.1 An executed and acknowledged Deed in the form attached hereto as Exhibit
9.2.1.1;

9.2.1.2 An executed Certificate of Non-Foreign Status in the form of
Exhibit 9.2.1.2 hereto (the “FIRPTA”);

9.2.1.3 An Assignment and Assumption Agreement with respect to the Permits,
substantially in the form attached hereto as Exhibit 9.2.1.3 (the “Assignment
and Assumption Agreement”);

9.2.1.4 An executed Settlement statement showing all of the payments,
adjustments and prorations provided for in Section 9.5 and otherwise agreed upon
by Seller and Purchaser (the “Settlement Statement”);

9.2.1.5 An executed certificate stating that each of Seller’s representations
and warranties contained in this Agreement is true and correct in all material
respects;

 

14.1-11



--------------------------------------------------------------------------------

9.2.1.6 Such evidence as may be reasonably and customarily required by the Title
Company with respect to the authority of the person(s) executing the documents
required to be executed by Seller on behalf of Seller;

9.2.1.7 An executed Development Agreement from Seller’s affiliate, Condyne
Construct, Inc.;

9.2.1.8 A Certificate of Approval of Plans and Improvements, in recordable form,
as required under the Protective Restrictions listed in Exception 7 of the
Existing Title Policy and as required under the Declaration of Restrictive
Covenants listed in Exception 15 of the Existing Title Policy;

9.2.1.9 A Certificate of Compliance or other close out documentation, in
recordable form, from the Norton Conservation Commission, to close out the Order
of Conditions DEP File No. 250-751 listed as Exception 24 of the Existing Title
Policy for which the work was never completed;

9.2.1.10 An estoppel from Seller, in recordable form, representing there are no
outstanding charges owed or default of which Seller is aware related to the
Sewer Use Agreement listed as Exception 12 of the Existing Title Policy;

9.2.1.11 An estoppel from the Agent (as defined in the Cost Sharing
Declaration), in recordable form, representing all assessments payable by the
Seller have been paid, or if such is not the case, stating the nature, amount,
and due date of any unpaid assessments, related to the Declaration Regarding
Cost Sharing, dated October 13, 2015 and recorded with the Bristol County North
Registry of Deeds in Book 22581, Page 290 (the “Cost Sharing Agreement”); and

9.2.1.12 An Owner’s Affidavit in the form of Exhibit 9.2.1.12 attached hereto or
in such other form reasonably requested by the Title Company, in order to delete
from an owner’s policy of title insurance issued by the Title Company to
Purchaser at Closing any exceptions for parties in possession and mechanics’ or
materialmen’s liens (the “Owner’s Affidavit”). Seller shall also deliver to the
Title Company and Purchaser such evidence as may reasonably be required by the
Title Company with respect to the authority of the person(s) executing the Deed.

9.2.2 Original Property Information Documents. Seller will deliver to Purchaser
originals within Seller’s possession of all items comprising the Property
Information.

9.2.3 Possession. Seller will deliver possession of the Property, free and clear
of all tenants and occupants.

9.2.4 Costs. Seller will pay all costs allocated to Seller pursuant to
Section 9.5 of this Agreement.

 

14.1-12



--------------------------------------------------------------------------------

9.3 Purchaser’s Obligations at the Closing. At the Closing, Purchaser will do,
or cause to be done, the following:

9.3.1 Closing Documents. At Closing, Purchaser shall deliver originals of the
following documents (the “Purchaser Closing Documents” and, together with the
Seller Closing Documents, the “Closing Documents”):

9.3.1.1 An executed Assignment and Assumption Agreement;

9.3.1.2 An executed Settlement Statement;

9.3.1.3 Such evidence as may be reasonably and customarily required by the Title
Company with respect to the authority of the person(s) executing the documents
required to be executed by Purchaser on behalf of Purchaser;

9.3.1.4 An executed certificate stating that each of Purchaser’s representations
and warranties contained in this Agreement is true and correct in all material
respects; and

9.3.1.5 an executed Development Agreement.

9.3.2 Payment of Consideration. At Closing, Purchaser shall pay to Seller a
amount equal to the sum of the Purchase Price (subject to the credits,
prorations and adjustments provided hereby), the Site Work Costs and the
Contractor Termination Fee via wire transfer of immediately available federal
funds to an account designated by Seller in a written notice to the Escrow Agent
delivered prior to the Closing Date, such notice to contain all information
necessary for the Escrow Agent to effectuate such transfer.

9.3.3 Costs. Purchaser will pay all costs allocated to Purchaser pursuant to
Section 9.5 of this Agreement.

9.4 Escrow. The delivery of the documents and the payment of the sums to be
delivered and paid at the Closing shall be accomplished through an escrow with
the Escrow Agent.

9.5 Costs and Adjustments at Closing.

9.5.1 Expenses. Seller shall pay the Massachusetts deeds excise tax, the cost of
recording any instruments required to deliver clear title and one-half of any
escrow fees of Escrow Agent. Purchaser shall pay all costs and fees for title
examination, title insurance and other title company charges, any new survey of
the Property or update to the Survey and all of Purchaser’s due diligence
studies and investigations, the cost of recording the Deed, and one-half of any
escrow fees of the Escrow Agent. Seller and Purchaser shall each pay their
respective attorney’s fees. Seller and Purchaser shall each pay all other
expenses, charges or costs for which sellers and purchasers, respectively, are
customarily responsible in real estate transactions in Massachusetts. All other
costs and expenses incident to this transaction and the Closing shall be paid by
the party incurring same.

 

14.1-13



--------------------------------------------------------------------------------

9.5.2 Deposit and Option Payments. The Deposit shall be credited again the
Purchase Price at Closing.

9.5.3 Insurance Policies. Premiums on insurance policies will not be adjusted.
As of the Closing Date, Seller will terminate its insurance coverage and
Purchaser will effect its own insurance coverage.

9.5.4 Other Income and Expenses. All other income and ordinary operating
expenses for or pertaining to the Property, including, but not limited to,
public utility charges, maintenance, service charges, and license fees, will be
prorated as of the Apportionment Time.

9.5.5 Post-Closing Adjustment. In the absence of error or omission, all
prorations, adjustments and credits made and determined as herein provided shall
be final as of the Closing Date, unless otherwise specified herein. If,
subsequent to the Closing Date, an error or omission in the determination or
computation of any of the prorations, adjustments and credits shall be
discovered, then, promptly upon discovery thereof, the parties hereto shall make
the appropriate adjustments required to correct such error or omission. The
provisions of this subsection shall survive the Closing and the delivery of the
Deed.

9.5.6 Seller Election Regarding Prorations. Notwithstanding anything contained
herein to the contrary, at Seller’s election, any one or more of the prorations
that would otherwise be made by adjustment to the Purchase Price may instead be
paid by Seller out of separate funds, without adjustment to the Purchase Price.

9.5.7 Survival. The provisions of this Section 9.5 shall survive Closing.

10. REMEDIES AND ADDITIONAL COVENANTS.

10.1 Seller Default. If Seller refuses or fails to consummate the transactions
contemplated by this Agreement for any reason other than Purchaser’s default or
the permitted termination of this Agreement as herein expressly provided,
Purchaser shall be entitled, as its sole remedy, either (a) to receive the
return of the Deposit with interest, which return shall operate to terminate
this Agreement and release Seller from any and all liability hereunder, or
(b) to enforce specific performance of Seller’s obligation to execute the
documents required to convey the Property to Purchaser, it being understood and
agreed that the remedy of specific performance shall not be available to enforce
any other obligation of Seller hereunder. Purchaser expressly waives its rights
to seek damages in the event of Seller’s default hereunder. Purchaser shall be
deemed to have elected to terminate this Agreement and receive back the Deposit
if Purchaser fails to file suit for specific performance against Seller in a
court having jurisdiction in Suffolk County, Massachusetts, on or before thirty
(30) days following the date upon which Closing was to have occurred. In no
event shall Seller or any Seller Party have any personal liability in connection
with this Agreement or the transactions contemplated hereby.

 

14.1-14



--------------------------------------------------------------------------------

The representations and warranties of Seller as contained in this Agreement
shall survive for a period of nine (9) months from and after the Closing Date.
If Purchaser becomes aware of any breach and/or violation of any of Seller’s
representations and warranties prior to Closing and Purchaser fails to give
Seller notice thereof and/or proceeds to Closing with such knowledge, Purchaser
is deemed to have waived any such breach and/or violation. If Purchaser
commences any action(s) to enforce any alleged breach and/or violation of any of
the representations and/or warranties of Seller as set forth in this Agreement
of which Purchaser becomes aware after Closing, then Purchaser’s sole remedy
shall be to seek recovery of its actual damages (but not special, consequential,
speculative, punitive or other damages, all of which are waived by Purchaser),
provided, in no event may the amount of such damages, in the aggregate (with
respect to any and all such breaches and/or violations for all of the Property)
exceed Two Hundred Thousand and No/100 Dollars ($200,000.00) (the “Cap”), unless
such breach or violation is due to Seller’s fraud or intentional
misrepresentation. Notwithstanding the foregoing, Seller shall not have any
liability for cure of Seller’s breach and/or violation of Seller’s
representations and warranties hereunder, whether before or after Closing,
unless and until the aggregate amount of claims by Purchaser as a result of all
breaches and violations of Seller exceeds Twenty-Five Thousand and No/100
($25,000.00) (the “Basket”), in which case Seller’s liability shall be limited
to amounts in excess of the Basket.

10.2 Purchaser Default. If Purchaser fails to consummate the transactions
contemplated by this Agreement for any reason other than Seller’s default or the
permitted termination of this Agreement as herein expressly provided, Seller
shall have the right, as its sole and exclusive remedy, to terminate this
Agreement and to receive and retain the Earnest Money hereunder as liquidated
damages. Seller and Purchaser acknowledge and agree that (a) the Earnest Money
is a reasonable estimate of and bears a reasonable relationship to the damages
that would be suffered and costs incurred by Seller as a result of having
withdrawn the Property from sale and the failure of the Closing to occur due to
a default by Purchaser under this Agreement; (b) the actual damages suffered and
costs incurred by Seller as a result of such withdrawal and failure to close due
to a default by Purchaser would be extremely difficult and impractical to
determine; and (c) the Earnest Money constitutes valid liquidated damages for
such default by Purchaser.

10.3 Damages. In no event shall Seller or Purchaser ever be liable under this
Agreement for damages of any kind whatsoever (including, without limitation,
direct, incidental, consequential or punitive damages) for any breach or default
or failure to perform by any of the same under this Agreement, except as
specifically provided for herein; it being understood and agreed that
Purchaser’s and Seller’s sole and exclusive rights and remedies on account of
any such breach, default or failure shall be limited as set forth in
Section 10.1 and Section 10.2, respectively.

11. BROKERAGE COMMISSION.

11.1 Brokers. Purchaser warrants and represents to Seller and Seller represents
and warrants to Purchaser that each has dealt with no broker or other person
entitled to a broker’s commission in connection with the negotiation or
execution of this Agreement or the consummation of the transaction contemplated
hereby, other than Transwestern RBJ (for whose commission Seller shall be
responsible pursuant to a separate agreement), and each agrees to

 

14.1-15



--------------------------------------------------------------------------------

hold the other harmless and indemnify the other against all damages, claims,
losses and liabilities, including legal fees, incurred by the other, arising out
of or resulting from the failure of its representation and warranty.
Notwithstanding anything to the contrary contained in this Agreement, the
indemnities set forth in this Section 11.1 shall survive the Closing or earlier
termination of this Agreement.

12. NOTICES.

12.1 Written Notice. All notices, demands and requests which may be given or
which are required to be given by either party to the other party under this
Agreement must be in writing.

12.2 Method of Transmittal. All notices, demands, requests or other
communications required or permitted to be given hereunder must be sent by
(i) United States certified mail, postage fully prepaid, return receipt
requested, (ii) hand delivery, (iii) Federal Express or a similar nationally
recognized overnight courier service or (iv) e-mail with a confirmation copy
sent the same day by another method set forth in this Section. All such notices,
demands, requests or other communications shall be deemed to have been given for
all purposes of this Agreement upon the date of receipt or refusal, except that
whenever under this Agreement a notice is either received on a day which is not
a Business Day or is required to be delivered on or before a specific day which
is not a Business Day, the day of receipt or required delivery shall
automatically be extended to the next Business Day.

12.3 Addresses. The addresses for proper notice under this Agreement are as
follows:

 

As to Purchaser:    As to Seller:    c/o Condyne Capital Partners    100
Grandview Road, Suite 312    Braintree, MA 02184   

Attn: Jeffrey O’Neill

E-mail: joneill@condyne.com

WITH A COPY TO:    WITH A COPY TO:

Goodwin Procter LLP

Exchange Place

Boston, MA 02109

Attn: Alexander Randall, Esq.

E-mail: arandall@goodwinprocter.com

  

Nutter, McClennen & Fish, LLP

Seaport West

155 Seaport Boulevard

Boston, MA 02110-2604

Attn: Paul A. Ayoub, Esq.

E-mail: payoub@nutter.com

 

AND TO:

As to Escrow Agent:

 

Fidelity National Title Insurance Company

133 Federal Street

Boston, MA 02110

Attn: Terence J. Nolan

E-mail: TNolan@fnf.com

  

Amstar Advisers, LLC

1401 17th Street, 12th Floor

Denver, CO 80202

Attn: Patricia Noble

E-mail: Tricia.Noble@amstaradvisers.com

Attn: Gabe Finke

E-mail: gabe.finke@amstaradvisers.com

 

14.1-16



--------------------------------------------------------------------------------

Either party may from time to time by written notice to the other party
designate a different address for notices within the United States of America.

13. ASSIGNMENT.

13.1 Purchaser may not assign this Agreement or its rights and obligations
hereunder, without the prior express written consent of Seller, which consent
may be withheld and/or conditioned by Seller in its sole and absolute
discretion; provided, however, that, Purchaser shall have the right to assign
its interest in this Agreement and delegate its duties to an affiliate, so long
as such affiliate controls, is controlled by, or is under common control with
Purchaser, and provided that (a) such affiliate shall assume, in writing (by
execution of an assignment and assumption of this Agreement in form and
substance reasonably satisfactory to Seller), all of Purchaser’s obligations
under this Agreement and (b) Purchaser shall not be released of any obligations
under this Agreement. If Purchaser so assigns this Agreement to an affiliate,
Purchaser shall, at least five (5) Business Days prior to the Closing Date, give
the Seller written notice of such assignment, together with a copy of the
assignment and assumption agreement executed by Purchaser and the assignee.
Other than an assignment in connection with financing, Seller may not assign
this Agreement or its rights and obligations hereunder, without the prior
express written consent of Purchaser, which consent may be withheld and/or
conditioned by Purchaser in its sole and absolute discretion.

14. CIVIL ENGINEERING CONTRACT.

14.1 The parties acknowledge that Purchaser has entered into a contract for
civil engineering services with CEG Engineering, LLC, a copy of which is
attached hereto as Exhibit 14.1. Purchaser shall pay all fees and costs required
to be paid pursuant to said agreement, in accordance with the terms thereof,
regardless of whether the transaction contemplated by this Agreement shall
close.

15. MISCELLANEOUS.

15.1 Entire Agreement. This Agreement embodies the entire agreement between the
parties and cannot be varied except by the written agreement of the parties and
supersedes all prior agreements and undertakings.

15.2 Modifications. This Agreement may not be modified except by the written
agreement of the parties.

15.3 Gender and Number. Words of any gender used in this Agreement will be
construed to include any other gender and words in the singular number will be
construed to include the plural, and vice versa, unless the context requires
otherwise.

 

14.1-17



--------------------------------------------------------------------------------

15.4 Captions. The captions used in connection with the Articles, Sections and
Subsections of this Agreement are for convenience only and will not be deemed to
expand or limit the meaning of the language of this Agreement.

15.5 Successors and Assigns. Subject to the limitations set forth in
Section 13.1 hereof, this Agreement will be binding upon and inure to the
benefit of the parties hereto and their respective permitted legal
representatives, successors and assigns.

15.6 Controlling Law. This Agreement will be construed under, governed by and
enforced in accordance with the laws of the jurisdiction where the Property is
located.

15.7 Exhibits. All exhibits, attachments, annexed instruments and addenda
referred to herein will be considered a part hereof for all purposes with the
same force and effect as if set forth verbatim herein.

15.8 No Rule of Construction. Seller and Purchaser have each been represented by
counsel in the negotiations and preparation of this Agreement; therefore, this
Agreement will be deemed to be drafted by both Seller and Purchaser, and no rule
of construction will be invoked respecting the authorship of this Agreement.

15.9 Severability. In the event that any one or more of the provisions contained
in this Agreement (except the provisions relating to Seller’s obligations to
convey the Property and Purchaser’s obligation to pay the Purchase Price, the
invalidity of either of which shall cause this Agreement to be null and void)
are held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability will not affect any other provisions
hereof, and this Agreement shall be construed as if such invalid, illegal, or
unenforceable provision had not been contained herein; provided, however, that
the parties hereto shall endeavor in good faith to rewrite the affected
provision to make it (i) valid, and (ii) consistent with the intent of the
original provision.

15.10 Time of Essence. Time is important to both Seller and Purchaser in the
performance of this Agreement, and both parties have agreed that TIME IS OF THE
ESSENCE with respect to any date set out in this Agreement.

15.11 Business Days. “Business Day” means any day on which business is generally
transacted by banks in the Commonwealth of Massachusetts. If the final date of
any period which is set out in any paragraph of this Agreement falls upon a day
which is not a Business Day, then, and in such event, the time of such period
will be extended to the next Business Day.

15.12 No Memorandum. Purchaser and Seller agree not to record this Agreement or
any memorandum hereof.

15.13 Press Releases. Subject to the provisions of Section 16 hereof, prior to
Closing, any release to the public of information with respect to the matters
set forth in this Agreement will be made only in the form and pursuant to the
timing approved by Purchaser and Seller and their respective counsel.
Notwithstanding anything to the contrary contained herein, Seller hereby agrees
that Purchaser shall be allowed to make any necessary disclosures to comply with
U.S. Securities and Exchange Commission and investor notification requirements.

 

14.1-18



--------------------------------------------------------------------------------

15.14 Attorneys’ Fees and Costs. In the event either party is required to resort
to litigation to enforce its rights under this Agreement, the prevailing party
in such litigation will be entitled to collect from the other party all costs,
expenses and attorneys’ fees incurred in connection with such action.
Notwithstanding any other provision of this Agreement, the provisions of this
Section 15.14 shall survive the Closing or earlier termination of this
Agreement.

15.15 Counterparts and Expiration of Offer. This Agreement may be executed in
multiple counterparts which shall together constitute a single document.
However, this Agreement shall not be effective unless and until all counterpart
signatures have been obtained. Faxed or electronically scanned signatures shall
have the same binding effect as original signatures.

15.16 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER PARTY IN CONNECTION
WITH ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE
RELATIONSHIP OF SELLER AND PURCHASER HEREUNDER, PURCHASER’S OWNERSHIP OR USE OF
THE PROPERTY, AND/OR ANY CLAIMS OF INJURY OR DAMAGE.

15.17 Venue; Jurisdiction. For the purposes of any suit, action or proceeding
involving this Agreement, the parties hereby expressly submit to the
jurisdiction of all federal and state courts sitting in the Commonwealth of
Massachusetts and consent that any order, process, notice of motion or other
application to or by any such court or a judge thereof may be served within or
without such court’s jurisdiction by registered mail or by personal service,
provided that a reasonable time for appearance is allowed, and the parties agree
that such courts shall have exclusive jurisdiction over any such suit, action or
proceeding commenced by either or both of said parties. In furtherance of such
agreement, the parties agree upon the request of the other to discontinue (or
agree to the discontinuance of) any such suit, action or proceeding pending in
any other jurisdiction. Each party hereby irrevocably waives any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement brought in any federal
or state court sitting in the Commonwealth of Massachusetts and hereby further
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. In recognition of the
benefits of having any disputes with respect to this Agreement resolved by an
experienced and expert person, Seller and Purchaser hereby agree that any suit,
action or proceeding, whether claim or counterclaim, brought or instituted by
any party in connection with this Agreement or any event, transaction or
occurrence arising out of or in any way connected with this Agreement or the
Property, or the dealings of the parties with respect thereto, shall be tried
only by a court and not by a jury.

15.18 No Third Party Beneficiary. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.

 

14.1-19



--------------------------------------------------------------------------------

15.19 Title Standards. Any title matter which is the subject of a title standard
of the Real Estate Bar Association of Massachusetts (or any successor
organization thereto) at the time for delivery of the Deed hereunder shall be
governed by said title standards to the extent applicable and not inconsistent
with statutory or common law.

15.20 No Personal Liability of Officers or Directors. Purchaser and Seller
acknowledge and agree that no officer, partner, director, manager, member,
trustee, beneficiary, equity owner, employee, or representative of Purchaser or
Seller shall ever have any personal liability under this Agreement for any
document executed in connection with the transactions contemplated by this
Agreement.

16. CONFIDENTIALITY.

16.1 Prior to Closing and except as provided otherwise in this Section 16,
Purchaser and Seller, for the benefit of each other, hereby agree that neither
of them nor any of their directors, officers, employees, partners, members,
agents, subsidiaries or affiliates will release or cause or permit to be
released to the public any press notices, publicity (oral or written) or
advertising promotion relating to, or otherwise publicly announce or disclose or
cause or permit to be publicly announced or disclosed, in any manner whatsoever,
the terms, conditions or substance of this Agreement or the transactions
contemplated herein, without first obtaining the consent of the other party
hereto, which shall not be unreasonably withheld.

16.2 It is understood that the foregoing shall not preclude any party from
discussing the substance or any relevant details of the transactions
contemplated in this Agreement on a confidential basis with such party’s
attorneys, accountants, professional consultants, financial advisors, rating
agencies, or potential lenders, as the case may be, or prevent any party hereto
from complying with applicable laws, including, without limitation, governmental
regulatory, disclosure, tax and reporting requirements.

[SIGNATURES ON FOLLOWING PAGE]

 

14.1-20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Purchase and Sale Agreement
as of the date first written above.

 

  SELLER:  

20 COMMERCE LLC,

a Delaware limited liability company

  By:   Amstar/Condyne Commerce, LLC,     a Delaware limited liability company,
its sole Member     By:   Amstar-111, LLC,       a Colorado limited liability
company,
its Managing Member       By:  

/s/ Gabe Finke

      Name:   Gabe Finke       Title:   CEO Manager   PURCHASER:   ALNYLAM
PHARMACEUTICALS, INC., a Delaware corporation   By:  

/s/ Michael Mason

  Name:   Michael Mason   Title:   Vice President of Finance

 

14.1-21



--------------------------------------------------------------------------------

Schedule of Exhibits:

 

Exhibit 1.1 –    Legal Description of the Land Exhibit 2.3 –    Site Work Costs
Exhibit 3.1 –    Existing Title Policy Exhibit 4.1 –    Property Information
Exhibit 5.1 –    Purchaser’s Acknowledgement and Agreement Exhibit 8.2.4 –   
Form of Development Agreement Exhibit 9.2.1.1 –    Form of Deed Exhibit 9.2.1.2
–    Form of Certificate of Non-Foreign Status Exhibit 9.2.1.3 -    Form of
Assignment and Assumption Agreement Exhibit 9.2.1.12 -    Form of Owner’s
Affidavit Exhibit 14.2 –    Civil Engineering Contract

 

14.1-22



--------------------------------------------------------------------------------

AMENDMENT TO PURCHASE AND SALE AGREEMENT

This AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made as of
March 25, 2016, by and between 20 COMMERCE LLC, a Delaware limited liability
company (“Seller”) and ALNYLAM PHARMACEUTICALS, INC., a Delaware corporation
(“Purchaser”).

RECITALS:

A. Seller and Purchaser entered into that certain Purchase and Sale Agreement
dated as of February 10, 2016 (the “Purchase Agreement”), for the purchase and
sale of certain Property located in Norton, Massachusetts, as more fully
described in the Purchase Agreement. Capitalized terms used but not otherwise
defined herein shall be defined as provided in the Purchase Agreement.

B. Purchaser and Seller desire to amend the Purchase Agreement as herein
provided.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto do hereby agree as follows:

1. The parties hereby agree that the term “Closing Date” as defined in
Section 9.1 of the Purchase Agreement shall be changed to March 31, 2016, or
such earlier date as Seller and Purchaser may mutually agree upon in writing.

2. By executing this Amendment, the parties acknowledge and agree that, except
as expressly amended hereby, all other items and provisions of the Purchase
Agreement remain unchanged and continue to be in full force and effect.

3. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
document. Executed copies hereof may be delivered by facsimile, PDF or email,
and upon receipt, shall be deemed originals and binding upon the parties hereto.
Without limiting or otherwise affecting the validity of executed copies hereof
that have been delivered by facsimile, PDF or email, the parties shall use
diligent efforts to deliver originals as promptly as possible after execution.

[Signatures on Following Pages]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

  SELLER:   20 COMMERCE LLC,
a Delaware limited liability company   By:   Amstar/Condyne Commerce, LLC,     a
Delaware limited liability company,
its sole Member     By:   Amstar-111, LLC,       a Colorado limited liability
company,
its Managing Member       By:  

/s/ Rob Toomey

      Name:  

Rob Toomey

      Title:   Manager Authorized Representative

[Signatures Continue on the Following Page]

 

[Signature Page - Amendment to Purchase and Sale]



--------------------------------------------------------------------------------

PURCHASER: ALNYLAM PHARMACEUTICALS, INC., a Delaware corporation By:  

/s/ Michael Mason

Name:   Michael Mason Title:   Vice President of Finance

 

[Signature Page - Amendment to Purchase and Sale]